ORDER
Christopher B. Maselli is a member of the Rhode Island Bar. On November 10, 2010, he entered a plea of guilty to eight counts of bank fraud pending in a criminal information filed in the United States District Court for the District of Rhode Island. He is scheduled to be sentenced on those charges in February of 2011.
On December 13, 2010, Maselli notified this Court, through disciplinary counsel, that he believed that it is in the best interests of his clients and the bar that he consent to a suspension from the practice of law pending the resolution of his criminal charges, and until further order of this Court. We agree.
Accordingly, it is hereby ordered, adjudged and decreed that Christopher B. Maselli is suspended from the practice of law until further order of the Court.